Citation Nr: 1105477	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-46 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1943 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in October 
2010.  A transcript of the hearing is associated with the claims 
file.

This case was previously before the Board in December 2010, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
back disability is decided.  

In the December 2010 remand, the Board directed that the Veteran 
be afforded a VA examination to determine the nature and etiology 
of any currently present back disability.  The Board directed 
that in providing an opinion regarding etiology, the examiner was 
to presume that the Veteran was a reliable historian with regard 
to his reported back injury during a parachute training jump in 
service.  Additionally, the examiner was directed to review the 
Veteran's claims file prior to forming an opinion.  

In December 2010, the Veteran was afforded a VA examination.  In 
the examination report, the VA examiner noted that he had 
reviewed the Veteran's claims file and that there was no injury 
noted.  Additionally, the examiner reported that due to length of 
time, any nexus of any injury or any relationship of current 
symptoms due to a remote parachute injury in 1946 is speculative.  

The VA examiner failed to provide an adequate reason for why 
there is not a 50 percent or better probability that the 
Veteran's current disability is related to the parachute jump 
injury he sustained in active service.  Additionally, the 
examiner reported that after a review of the claims file, he 
found no documented injury of record.  However, a review of the 
Veteran's service personnel records (SPRs) clearly shows that the 
Veteran was removed from parachute training after an injury 
sustained in a June 1946 parachute jump.  Clearly, the Veteran 
was injured to the extent that he was no longer physically able 
to participate in parachute training.  Also, the Board has 
conceded that the Veteran injured his back in the June 1946 
parachute jump.  Additionally, the Veteran reported that he has 
experienced back problems since the 1946 parachute jump injury 
and the Board has found him credible.  The examiner failed to 
take the Veteran's lay statements regarding continuity of 
symptomatology into account when providing the December 2010 VA 
opinion.  

For these reasons, the Board has concluded that the December 2010 
VA examination report does not adequately comply with the 
directives of the December 2010 remand.  The United States Court 
of Appeals for Veterans Claims (Court) has held that RO 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, the Board finds that the Veteran should be afforded a 
new VA examination to determine the nature and etiology of any 
currently present back disability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise, different from the December 
2010 VA examiner, to determine the nature 
and etiology of any currently present back 
disability.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
currently present back disability as to 
whether there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service, to 
include his documented back injury while 
parachuting in June 1946.  

For the purposes of the opinion, the 
examiner should presume that the 
Veteran is a reliable historian with 
regard to the back injury he sustained 
in service and the continuity of 
symptomatology he has experienced 
since that time.

The supporting rationale for all 
opinions expressed must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
back disability based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran, and he should be afforded the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



